
	
		I
		112th CONGRESS
		1st Session
		H. R. 483
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. DeFazio (for
			 himself, Mr. Kissell, and
			 Mr. McIntyre) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committees on
			 Ways and Means and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To create an electronic employment eligibility
		  verification system to ensure that all workers in the United States are legally
		  able to work, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Electronic Employment Eligibility
			 Verification and Illegal Immigration Control Act.
		2.Employment
			 eligibility verification system
			(a)In
			 generalSection 274A(b) of the Immigration and Nationality Act (8
			 U.S.C. 1324a(b)) is amended by adding at the end the following:
				
					(7)Employment
				eligibility verification system
						(A)In
				generalThe Secretary of Homeland Security shall establish and
				administer a verification system through which the Secretary (or a designee of
				the Secretary)—
							(i)responds to
				inquiries made by persons at any time through a toll-free telephone line and
				other toll-free electronic media concerning an individual’s identity and
				whether the individual is authorized to be employed; and
							(ii)maintains records
				of the inquiries that were made, of verifications provided (or not provided),
				and of the codes provided to inquirers as evidence of their compliance with
				their obligations under this section.
							(B)Design and
				operation of systemThe verification system shall be designed and
				operated—
							(i)to
				maximize its reliability and ease of use by persons and other entities
				consistent with insulating and protecting the privacy and security of the
				underlying information;
							(ii)to respond to all
				inquiries made by such persons and entities on whether individuals are
				authorized to be employed and to register all times when such inquiries are not
				received;
							(iii)with appropriate
				administrative, technical, and physical safeguards to prevent unauthorized
				disclosure of personal information; and
							(iv)to have
				reasonable safeguards against the system’s resulting in unlawful discriminatory
				practices based on national origin or citizenship status, including—
								(I)the selective or
				unauthorized use of the system to verify eligibility;
								(II)the use of the
				system prior to an offer of employment; or
								(III)the exclusion of
				certain individuals from consideration for employment as a result of a
				perceived likelihood that additional verification will be required, beyond what
				is required for most job applicants.
								(C)Responsibilities
				of the Commissioner of Social SecurityAs part of the
				verification system, the Commissioner of Social Security, in consultation with
				the Secretary of Homeland Security (and any designee of the Secretary selected
				to establish and administer the verification system), shall establish a
				reliable, secure method, which, within the time periods specified under
				subparagraphs (B) and (C) of paragraph (3), compares the name and Social
				Security account number provided in an inquiry against such information
				maintained by the Commissioner in order to validate (or not validate) the
				information provided regarding an individual whose identity and employment
				eligibility must be confirmed, the correspondence of the name and number, and
				whether the individual has presented a Social Security account number that is
				not valid for employment. The Commissioner shall not disclose or release Social
				Security information (other than such verification or nonverification) except
				as provided for in this section or section 205(c)(2)(I) of the Social Security
				Act.
						(D)Responsibilities
				of the Secretary of Homeland Security
							(i)As part of the verification system, the
				Secretary of Homeland Security (in consultation with any designee of the
				Secretary selected to establish and administer the verification system), shall
				establish a reliable, secure method, which, within the time periods specified
				under subparagraphs (B) and (C) of paragraph (3), compares the name and alien
				identification or authorization number which are provided in an inquiry against
				such information maintained by the Secretary in order to validate (or not
				validate) the information provided, the correspondence of the name and number,
				and whether the alien is authorized to be employed in the United States.
							(ii)When a single employer has submitted to the
				verification system pursuant to subparagraphs (B) and (C) of paragraph (3) the
				identical Social Security account number in more than one instance, or when
				multiple employers have submitted to the verification system pursuant to such
				paragraph the identical Social Security account number, in a manner which
				indicates the possible fraudulent use of that number, the Secretary of Homeland
				Security shall conduct an investigation, within the time periods specified in
				such subparagraphs, in order to ensure that no fraudulent use of a Social
				Security account number has taken place. If the Secretary has selected a
				designee to establish and administer the verification system, the designee
				shall notify the Secretary when a single employer has submitted to the
				verification system pursuant to such subparagraphs the identical Social
				Security account number in more than one instance, or when multiple employers
				have submitted to the verification system pursuant to such paragraph the
				identical Social Security account number, in a manner which indicates the
				possible fraudulent use of that number. The designee shall also provide the
				Secretary with all pertinent information, including the name and address of the
				employer or employers who submitted the relevant Social Security account
				number, the relevant Social Security account number submitted by the employer
				or employers, and the relevant name and date of birth of the employee submitted
				by the employer or employers.
							(iii)The Secretary in
				consultation with the Commissioner of Social Security, shall establish
				procedures to permit an individual who contests a tentative or final
				nonverification notice, or seeks to verify the individual’s own employment, to
				contact the appropriate agency and, in a timely manner, correct or update the
				information used by the system.
							(iv)The Secretary
				shall prescribe a system to register employer participation prior to the date
				the employer is required or permitted to submit information with respect to an
				employee.
							(E)Updating
				informationThe Commissioner
				of Social Security and the Secretary of Homeland Security shall update their
				information in a manner that promotes the maximum accuracy and shall provide a
				process for the prompt correction of erroneous information, including instances
				in which it is brought to their attention in the secondary verification process
				described in paragraph (3)(C).
						(F)Federal Tort
				Claims ActIf an individual alleges that the individual would not
				have been dismissed from a job but for an error of the verification mechanism,
				the individual may seek compensation only through the mechanism of the Federal
				Tort Claims Act, and injunctive relief to correct such error. No class action
				may be brought under this subparagraph.
						(G)Protection from
				liability for actions taken on the basis of informationNo person
				or entity shall be civilly or criminally liable for any action taken in good
				faith reliance on information provided through the employment eligibility
				verification mechanism established under this
				paragraph.
						.
			(b)Repeal of
			 Provision Relating to Evaluations and Changes in Employment
			 VerificationSection 274A(d) of such Act (8 U.S.C. 1324a(d)) is
			 repealed.
			3.Employment
			 eligibility verification processSection 274A of the Immigration and
			 Nationality Act (8 U.S.C. 1324a) is amended—
			(1)in subsection
			 (a)(3), by inserting (A) after Defense.—, and by
			 adding at the end the following:
				
					(B)Failure to seek
				and obtain verificationIn the case of a person or entity in the
				United States that hires, or continues to employ, an individual, or recruits or
				refers an individual for employment, the following requirements apply:
						(i)Failure to seek
				verification
							(I)In
				generalIf the person or entity has not made an inquiry, under
				the mechanism established under subsection (b)(7), seeking verification of the
				identity and work eligibility of the individual, by not later than the end of 3
				working days (as specified by the Secretary of Homeland Security) after the
				date of the hiring, the date specified in subsection (b)(8)(B) for previously
				hired individuals, or before the recruiting or referring commences, the defense
				under subparagraph (A) shall not be considered to apply with respect to any
				employment, except as provided in subclause (II).
							(II)Special rule
				for failure of verification mechanismIf such a person or entity
				in good faith attempts to make an inquiry in order to qualify for the defense
				under subparagraph (A) and the verification mechanism has registered that not
				all inquiries were responded to during the relevant time, the person or entity
				can make an inquiry until the end of the first subsequent working day in which
				the verification mechanism registers no nonresponses and qualify for such
				defense.
							(ii)Failure to
				obtain verificationIf the person or entity has made the inquiry
				described in clause (i)(I) but has not received an appropriate verification of
				such identity and work eligibility under such mechanism within the time period
				specified under subsection (b)(7)(B) after the time the verification inquiry
				was received, the defense under subparagraph (A) shall not be considered to
				apply with respect to any employment after the end of such time
				period.
						;
			(2)by amending
			 subparagraph (A) of subsection (b)(1) to read as follows:
				
					(A)In
				generalThe person or entity must attest, under penalty of
				perjury and on a form designated or established by the Secretary by regulation,
				that it has verified that the individual is not an unauthorized alien
				by—
						(i)obtaining from the
				individual the individual’s Social Security account number and recording the
				number on the form (if the individual claims to have been issued such a
				number), and, if the individual does not attest to United States citizenship
				under paragraph (2), obtaining such identification or authorization number
				established by the Department of Homeland Security for the alien as the
				Secretary of Homeland Security may specify, and recording such number on the
				form; and
						(ii)(I)examining a document
				described in subparagraph (B); or
							(II)examining a document described in
				subparagraph (C) and a document described in subparagraph (D).
							A person or
				entity has complied with the requirement of this paragraph with respect to
				examination of a document if the document reasonably appears on its face to be
				genuine, reasonably appears to pertain to the individual whose identity and
				work eligibility is being verified, and, if the document bears an expiration
				date, that expiration date has not elapsed. If an individual provides a
				document (or combination of documents) that reasonably appears on its face to
				be genuine, reasonably appears to pertain to the individual whose identity and
				work eligibility is being verified, and is sufficient to meet the first
				sentence of this paragraph, nothing in this paragraph shall be construed as
				requiring the person or entity to solicit the production of any other document
				or as requiring the individual to produce another
				document.;
			(3)in subsection
			 (b)(1)(D)—
				(A)in clause (i), by
			 striking or such other personal identification information relating to
			 the individual as the Attorney General finds, by regulation, sufficient for
			 purposes of this section; and
				(B)in clause (ii), by
			 inserting before the period and that contains a photograph of the
			 individual;
				(4)in subsection
			 (b)(2), by adding at the end the following: The individual must also
			 provide that individual’s Social Security account number (if the individual
			 claims to have been issued such a number), and, if the individual does not
			 attest to United States citizenship under this paragraph, such identification
			 or authorization number established by the Department of Homeland Security for
			 the alien as the Secretary may specify.; and
			(5)by amending paragraph (3) of subsection (b)
			 to read as follows:
				
					(3)Retention of
				verification form and verification
						(A)In
				generalAfter completion of
				such form in accordance with paragraphs (1) and (2), the person or entity
				must—
							(i)retain a paper,
				microfiche, microfilm, or electronic version of the form and make it available
				for inspection by officers of the Department of Homeland Security, the Special
				Counsel for Immigration-Related Unfair Employment Practices, or the Department
				of Labor during a period beginning on the date of the hiring, recruiting, or
				referral of the individual or the date of the completion of verification of a
				previously hired individual and ending—
								(I)in the case of the
				recruiting or referral of an individual, 3 years after the date of the
				recruiting or referral;
								(II)in the case of
				the hiring of an individual, the later of—
									(aa)3
				years after the date of such hiring; or
									(bb)1
				year after the date the individual's employment is terminated; and
									(III)in the case of
				the verification of a previously hired individual, the later of—
									(aa)3
				years after the date of the completion of verification; or
									(bb)1
				year after the date the individual's employment is terminated;
									(ii)make an inquiry,
				as provided in paragraph (7), using the verification system to seek
				verification of the identity and employment eligibility of an individual, by
				not later than the end of 3 working days (as specified by the Secretary of
				Homeland Security) after the date of the hiring or in the case of previously
				hired individuals, the date specified in paragraph (8)(B), or before the
				recruiting or referring commences; and
							(iii)not commence
				recruitment or referral of the individual until the person or entity receives
				verification under clause (i) or (ii) of subparagraph (D).
							(B)Initial
				responseThe verification system shall provide verification or a
				tentative nonverification of an individual’s identity and employment
				eligibility within 3 working days of the initial inquiry. If providing
				verification or tentative nonverification, the verification system shall
				provide an appropriate code indicating such verification or such
				nonverification.
						(C)Secondary
				verification process in case of tentative nonverificationIn
				cases of tentative nonverification, the Secretary shall specify, in
				consultation with the Commissioner of Social Security, an available secondary
				verification process to confirm the validity of information provided and to
				provide a final verification or nonverification within 10 working days after
				the date of the tentative nonverification. When final verification or
				nonverification is provided, the verification system shall provide an
				appropriate code indicating such verification or nonverification.
						(D)Verification or
				nonverification
							(i)Verification
				upon initial inquiryIf an
				employer receives a verification notice under subparagraph (B) for an
				individual, the employer shall record, as described in subparagraph (A)(i), the
				appropriate code provided in such notice.
							(ii)Tentative
				nonverificationIf an
				employer receives a tentative nonverification notice under subparagraph (B) for
				an individual, the employer shall inform such individual of the issuance of
				such notice in writing, on a form prescribed by the Secretary not later than 3
				days after receiving such notice. Such individual shall acknowledge receipt of
				such notice in writing as described in paragraph (1)(A). If the individual
				refuses to acknowledge receipt of notice, the individual’s employment must be
				terminated immediately.
							(iii)No
				contestIf the individual does not contest the tentative
				nonverification notice within 10 days of receiving notice from the individual’s
				employer, the notice shall become final and the employer shall record, as
				described in subparagraph (A)(i), the appropriate code provided through the
				system to indicate the individual did not contest the tentative
				nonverification. An individual’s failure to contest a tentative nonverification
				shall not be considered an admission of guilt with respect to any violation of
				this Act or any other provision of law.
							(iv)ContestIf the individual contests the tentative
				nonverification notice, the individual shall submit appropriate information to
				contest such notice under the procedures established in subparagraph (E) not
				later than 10 days after receiving the notice from the individual’s
				employer.
							(v)Effective period
				of tentative nonverification noticeA tentative nonverification
				notice shall remain in effect until such notice becomes final under clause
				(iii), or the earlier of—
								(I)a final
				verification notice or final nonverification notice is issued through the
				system; or
								(II)10 working days
				after the individual contests a tentative nonverification under clause
				(iv).
								(vi)Additional
				authorityThe Secretary shall have the authority to issue a final
				verification notice for an individual. In such a case, the Secretary shall
				determine the individual’s eligibility for employment in the United States and
				record the results of such determination in the system within 12 months.
							(vii)Effective
				period of final noticeA final verification notice issued under
				this paragraph for an individual shall remain in effect—
								(I)during any
				continuous period of employment of such individual by such employer, unless the
				Secretary determines the final verification was the result of identity fraud;
				or
								(II)in the case of an
				alien authorized to be employed in the United States for a temporary period,
				during such period.
								(viii)Prohibition
				on terminationAn employer
				may not terminate the employment of an individual based on a tentative
				nonverification notice until such notice becomes final under clause (iii), an
				individual refuses to acknowledge receipt of tentative nonverification under
				clause (ii), or a final nonverification notice is issued for the individual by
				the System. Nothing in this clause shall prohibit the termination of employment
				for any other reason other than such tentative nonverification.
							(ix)Recording of
				contest resolutionThe
				employer shall record the appropriate code that is provided through the system
				to indicate a final verification notice or final nonverification notice as
				described in paragraph (1)(A).
							(x)Consequences of
				nonverificationIf the employer has received a final
				nonverification regarding an individual, the employer shall terminate the
				employment, recruitment, or referral of the individual. Such employer shall
				provide to the Secretary any information relating to the individual that the
				Secretary determines would assist the Secretary in enforcing or administering
				the immigration laws. If the employer continues to employ, recruit or refer the
				individual after receiving final nonverification, a rebuttable presumption is
				created that the employer has violated subsections (a)(1)(A) and (a)(2). Such
				presumption may not apply to a prosecution under subsection (f)(1).
							(E)Administrative
				review
							(i)In
				generalAn individual who is terminated from employment as a
				result of a final nonverification notice may, not later than 60 days after the
				date of such termination, file an appeal of such notice.
							(ii)ProceduresThe
				Secretary and Commissioner of Social Security shall develop procedures to
				review appeals filed under clause (i) and to make final determinations on such
				appeals.
							(iii)Review for
				errorsIf a final determination on an appeal filed under clause
				(i) results in verification of an individual's eligibility to work in the
				United States, the administrative review process shall require the Secretary to
				determine if the final nonverification notice issued for the individual was the
				result of—
								(I)an error or
				negligence on the part of an employee or official operating or responsible for
				the System;
								(II)the decision
				rules, processes, or procedures utilized by the system; or
								(III)erroneous system
				information that was not the result of acts or omissions of the
				individual.
								(iv)Compensation
				for error
								(I)In
				generalIf the Secretary makes a determination under clause (iii)
				that the final nonverification notice issued for an individual was not caused
				by an act or omission of the individual, the Secretary shall compensate the
				individual for lost wages.
								(II)Calculation of
				lost wagesLost wages shall be calculated based on the wage rate
				and work schedule that prevailed prior to termination. The individual shall be
				compensated for wages lost beginning on the first scheduled work day after
				employment was terminated and ending 180 days after completion of the
				administrative review process described in this paragraph or the day after the
				individual is reinstated or obtains employment elsewhere, whichever occurs
				first.
								(v)Limitation on
				compensationFor purposes of determining an individual's
				compensation for the loss of employment, such compensation shall not include
				any period in which the individual was ineligible for employment in the United
				States.
							(vi)Source of
				fundsCompensation or
				reimbursement provided under this paragraph shall be provided from the
				Employment Verification Compensation Fund established under section 8 and shall
				not be provided from appropriated funds.
							(F)Judicial
				review
							(i)In
				generalAfter the Secretary makes a final determination on an
				appeal filed by an individual under the administrative review process described
				in subparagraph (E), the individual may obtain judicial review of such
				determination by a civil action commenced not later than 60 days after the date
				of such decision, or such further time as the Secretary may allow.
							(ii)JurisdictionA
				civil action for such judicial review shall be brought in the district court of
				the United States for the judicial district in which the plaintiff resides, or
				has a principal place of business, or, if the plaintiff does not reside or have
				a principal place of business within any such judicial district, in the
				District Court of the United States for the District of Columbia.
							(iii)AnswerAs
				part of the Secretary’s answer to a complaint for such judicial review, the
				Secretary shall file a certified copy of the administrative record compiled
				during the administrative review under subparagraph (E), including the evidence
				upon which the findings and decision complained of are based. The court shall
				have power to enter, upon the pleadings and transcript of the record, a
				judgment affirming or reversing the result of that administrative review, with
				or without remanding the cause for a rehearing.
							(iv)Compensation
				for error
								(I)In
				generalIn cases in which such judicial review reverses the final
				determination of the Secretary made under subparagraph (E), the court shall
				compensate the individual for lost wages.
								(II)Calculation of
				lost wagesLost wages shall be calculated based on the wage rate
				and work scheduled that prevailed prior to termination. The individual shall be
				compensated for wages lost beginning on the first scheduled work day after
				employment was terminated and ending 180 days after completion of the judicial
				review described in this paragraph or the day after the individual is
				reinstated or obtains employment elsewhere, whichever occurs first.
								(G)Limitation on
				use of the verification system and any related
				systemsNotwithstanding any other provision of law, nothing in
				this paragraph shall be construed to permit or allow any department, bureau, or
				other agency of the United States Government to utilize any information,
				database, or other records assembled under this paragraph for any other purpose
				other than as provided for.
						(H)Limitation on
				collection and use of data
							(i)Limitation on
				collection of data
								(I)In
				generalThe System shall collect and maintain only the minimum
				data necessary to facilitate the successful operation of the System, and in no
				case shall the data be other than—
									(aa)information
				necessary to register employers under paragraph (7)(D)(iv);
									(bb)information
				necessary to initiate and respond to inquiries or contests under subparagraph
				(E);
									(cc)information
				necessary to establish and enforce compliance with paragraph (7)(D)(iv) and
				subparagraph (E);
									(dd)information
				necessary to detect and prevent employment related identity fraud; and
									(ee)such other
				information the Secretary determines is necessary, subject to a 180 day notice
				and comment period in the Federal Register.
									(II)PenaltiesAny
				officer, employee, or contractor who willfully and knowingly collects and
				maintains data in the system other than data described in clause (i) shall be
				guilty of a misdemeanor and fined not more than $1,000 for each
				violation.
								(ii)Limitation on
				use of dataWhoever willfully and knowingly accesses, discloses,
				or uses any information obtained or maintained by the system—
								(I)for the purpose of
				committing identity fraud, or assisting another person in committing identity
				fraud, as defined in section 1028 of title 18, United States Code;
								(II)for the purpose
				of unlawfully obtaining employment in the United States or unlawfully obtaining
				employment in the United States for any other person; or
								(III)for any purpose
				other than as provided for under any provision of law;
								shall be
				guilty of a felony and upon conviction shall be fined under title 18, United
				States Code, or imprisoned for not less than 5 years, or both.(iii)ExceptionsNothing
				in clauses (i) or (ii) may be construed to limit the collection, maintenance,
				or use of data by the Commissioner of Internal Revenue or the Commissioner of
				Social Security as provided by
				law.
							.
			4.Expansion of
			 employment eligibility verification system to previously hired individuals and
			 recruiting and referring
			(a)Application to
			 Recruiting and ReferringSection 274A of the Immigration and
			 Nationality Act (8 U.S.C. 1324a) is amended—
				(1)in subsection
			 (a)(1)(A), by striking for a fee;
				(2)in subsection
			 (a)(1), by amending subparagraph (B) to read as follows:
					
						(B)to hire, continue
				to employ, or to recruit or refer for employment in the United States an
				individual without complying with the requirements of subsection
				(b).
						;
				(3)in subsection
			 (a)(2), by striking after hiring an alien for employment in accordance
			 with paragraph (1), and inserting after complying with paragraph
			 (1),; and
				(4)in subsection
			 (a)(3), as amended by section 3, is further amended by striking
			 hiring, and inserting hiring, employing, each
			 place it appears.
				(b)Employment
			 Eligibility Verification for Previously Hired IndividualsSection
			 274A(b) of such Act (8 U.S.C. 1324a(b)), as amended by section 2(a), is further
			 amended by adding at the end the following:
				
					(8)Use of
				employment eligibility verification system for previously hired
				individuals
						(A)On a voluntary
				basisBeginning on the date
				that is 2 years after the date of the enactment of the
				Electronic Employment Eligibility
				Verification and Illegal Immigration Control Act and until the
				date specified in subparagraph (B)(iii), a person or entity may make an
				inquiry, as provided in paragraph (7), using the verification system to seek
				verification of the identity and employment eligibility of any individual
				employed by the person or entity, as long as it is done on a nondiscriminatory
				basis.
						(B)On a mandatory
				basis
							(i)A
				person or entity described in clause (ii) must make an inquiry as provided in
				paragraph (7), using the verification system to seek verification of the
				identity and employment eligibility of all individuals employed by the person
				or entity who have not been previously subject to an inquiry by the person or
				entity by the date 3 years after the date of enactment of the
				Electronic Employment Eligibility
				Verification and Illegal Immigration Control Act.
							(ii)A
				person or entity is described in this clause if it is a Federal, State, or
				local governmental body (including the Armed Forces of the United States), or
				if it employs individuals working in a location that is a Federal, State, or
				local government building, a military base, a nuclear energy site, a weapon
				site, an airport, or that contains critical infrastructure (as defined in
				section 1016(e) of the Critical Infrastructure Protection Act of 2001 (42
				U.S.C. 5195c(e))), but only to the extent of such individuals.
							(iii)All persons and
				entities other than those described in clause (ii) must make an inquiry, as
				provided in paragraph (7), using the verification system to seek verification
				of the identity and employment eligibility of all individuals employed by the
				person or entity who have not been previously subject to an inquiry by the
				person or entity by the date 6 years after the date of enactment of the
				Electronic Employment Eligibility
				Verification and Illegal Immigration Control
				Act.
							.
			5.Basic pilot
			 programSection 401(b) of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1324a note) is amended by striking on September 30, 2012 and
			 inserting 2 years after the enactment of the
			 Electronic Employment Eligibility
			 Verification and Illegal Immigration Control Act.
		6.Hiring
			 hallsSection 274A(h) of the
			 Immigration and Nationality Act (8 U.S.C. 1324a(h)) is amended by adding at the
			 end the following:
			
				(4)Recruitment and
				referralAs used in this
				section, the term refer means the act of sending or directing a
				person or transmitting documentation or information to another, directly or
				indirectly, with the intent of obtaining employment in the United States for
				such person. Generally, only persons or entities referring for remuneration
				(whether on a retainer or contingency basis) are included in the definition.
				However, labor service agencies, whether public, private, for-profit, or
				nonprofit, that refer, dispatch, or otherwise facilitate the hiring of workers
				for any period of time by a third party are included in the definition whether
				or not they receive remuneration. As used in this section the term
				recruit means the act of soliciting a person, directly or
				indirectly, and referring the person to another with the intent of obtaining
				employment for that person. Generally, only persons or entities recruiting for
				remunerations (whether on a retainer or contingency basis) are included in the
				definition. However, labor service agencies, whether public, private,
				for-profit, or nonprofit that refer, dispatch, or otherwise facilitate the
				hiring of workers for any period of time by a third party are included in the
				definition whether or not they receive
				remuneration.
				.
		7.PenaltiesSection 274A of the Immigration and
			 Nationality Act (8 U.S.C. 1324a) is amended—
			(1)in subsection
			 (e)(4)—
				(A)in subparagraph
			 (A), in the matter before clause (i), by inserting , subject to
			 paragraphs (10) through (12), after in an amount;
				(B)in subparagraph
			 (A)(i), by striking not less than $250 and not more than $2,000
			 and inserting not less than $5,000 and not more than
			 $15,000;
				(C)in subparagraph
			 (A)(ii), by striking not less than $2,000 and not more than
			 $5,000 and inserting not less than $10,000 and not more than
			 $15,000;
				(D)in subparagraph
			 (A)(iii), by striking not less than $3,000 and not more than
			 $10,000 and inserting not less than $25,000 and not more than
			 $40,000; and
				(E)by amending
			 subparagraph (B) to read as follows:
					
						(B)may require the
				person or entity to take such other remedial action as is
				appropriate.
						;
				(2)in subsection
			 (e)(5)—
				(A)by inserting
			 , subject to paragraphs (10) through (12), after in an
			 amount;
				(B)by striking
			 $100 and inserting $1,000;
				(C)by striking
			 $1,000 and inserting $25,000;
				(D)by striking
			 the size of the business of the employer being charged, the good faith
			 of the employer and inserting the good faith of the employer
			 being charged; and
				(E)by adding at the
			 end the following sentence: Failure by a person or entity to utilize the
			 employment eligibility verification system as required by law, or providing
			 information to the system that the person or entity knows or reasonably
			 believes to be false, shall be treated as a violation of subsection
			 (a)(1)(A).;
				(3)by adding at the
			 end of subsection (e) the following new paragraphs:
				
					(10)Mitigation of
				civil money penalties for smaller employersIn the case of
				imposition of a civil penalty under paragraph (4)(A) with respect to a
				violation of subsection (a)(1)(A) or (a)(2) for hiring or continuation of
				employment by an employer and in the case of imposition of a civil penalty
				under paragraph (5) for a violation of subsection (a)(1)(B) for hiring by an
				employer, the dollar amounts otherwise specified in the respective paragraph
				shall be reduced as follows:
						(A)In the case of an
				employer with an average of fewer than 26 full-time equivalent employees (as
				defined by the Secretary of Homeland Security), the amounts shall be reduced by
				60 percent.
						(B)In the case of an
				employer with an average of at least 26, but fewer than 101, full-time
				equivalent employees (as so defined), the amounts shall be reduced by 40
				percent.
						(C)In the case of an
				employer with an average of at least 101, but fewer than 251, full-time
				equivalent employees (as so defined), the amounts shall be reduced by 20
				percent.
						The last
				sentence of paragraph (4) shall apply under this paragraph in the same manner
				as it applies under such paragraph.(11)Exemption from
				penalty for initial good faith violationIn the case of
				imposition of a civil penalty under paragraph (4)(A) with respect to a
				violation of subsection (a)(1)(A) or (a)(2) for hiring or continuation of
				employment or recruitment or referral by person or entity and in the case of
				imposition of a civil penalty under paragraph (5) for a violation of subsection
				(a)(1)(B) for hiring or recruitment or referral by a person or entity, the
				penalty otherwise imposed shall be waived if the violator establishes that it
				was the first such violation of such provision by the violator and the violator
				acted in good faith.
					(12)Safe harbor for
				contractorsA person or other
				entity shall be liable for a penalty under paragraph (4)(A) with respect to the
				violation of subsection (a)(1)(A), (a)(1)(B), or (a)(2) with respect to the
				hiring or continuation of employment of an unauthorized alien by a
				subcontractor of that person or entity unless the person or entity verifies
				through the employment eligibility verification system that all subcontractor
				employees and entities participating in the subcontracted employment are
				eligible for employment prior to beginning employment for the contracting
				person or entity. A contracting person or entity shall not be required to
				verify a subcontractor if the contracting person or entity has previously
				verified the employment eligibility of that subcontractor. A contracting person
				or entity shall not be required to verify the employment eligibility of a
				subcontractor employee if the person or entity has previously verified the
				subcontractor employee as a result of the subcontractor employee’s previous
				employment on behalf of the person or entity as an employee of the
				subcontractor.
					;
			(4)by amending
			 paragraph (1) of subsection (f) to read as follows:
				
					(1)Criminal
				penaltyAny person or entity which engages in a pattern or
				practice of violations of subsection (a) (1) or (2) shall be fined not more
				than $50,000 for each unauthorized alien with respect to which such a violation
				occurs, imprisoned for not less than 1 year, or both, notwithstanding the
				provisions of any other Federal law relating to fine
				levels.
					;
			(5)in subsection
			 (f)(2), by striking Attorney General each place it appears and
			 inserting Secretary of Homeland Security;
			(6)by redesignating
			 subsection (h) as subsection (j);
			(7)by inserting after
			 subsection (g) the following:
				
					(h)Prohibition on
				award of government contracts, grants and agreements
						(1)Employers with
				no contracts, grants, or agreements
							(A)In
				generalIf an employer who does not hold a Federal contract,
				grant, or cooperative agreement is determined by the Secretary to be a repeat
				violator of this section or is convicted of a crime under this section, the
				employer shall be debarred from the receipt of a Federal contract, grant, or
				cooperative agreement for a period of 5 years. The Secretary or the Attorney
				General shall advise the Administrator of General Services of such a debarment,
				and the Administrator of General Services shall list the employer on the List
				of Parties Excluded from Federal Procurement and Nonprocurement Programs for a
				period of 5 years.
							(B)WaiverThe
				Administrator of General Services, in consultation with the Secretary and the
				Attorney General, may waive operation of this subsection or may limit the
				duration or scope of the debarment.
							(2)Employers with
				contracts, grants, or agreementsAn employer who holds a Federal
				contract, grant, or cooperative agreement and is determined by the Secretary to
				be a repeat violator of this section or is convicted of a crime under this
				section, shall be debarred from the receipt of new Federal contracts, grants,
				or cooperative agreements for a period of 5 years.
						(i)Penalty for
				false attestation by employeeAn individual who falsely
				represents that the individual is eligible for employment in the United States
				in an attestation required by this shall, for each such violation, be subject
				to a fine of not less than $5,000, a term of imprisonment not to exceed 3
				years, or both.
					;
				and
			(8)by inserting after subsection (j) (as so
			 redesignated) the following:
				
					(k)Special criminal
				penalties for subcontractors and labor brokersAny person or subcontracting entity which
				engages in a pattern or practice of violations of subsection (a)(1)(A) or
				(a)(2) shall be fined not less than $100,000 for each unauthorized alien with
				respect to whom such a violation occurs, imprisoned for not less than 5 years
				for the entire pattern or practice, or both, notwithstanding the provisions of
				any other law relating to fine
				levels.
					.
			8.Compensation
			 fund
			(a)EstablishmentThere
			 is established in the Treasury a separate account to be known as the
			 Employment Verification Compensation Fund (in this section
			 referred to as the Fund).
			(b)Transfers to the
			 FundThere shall be deposited
			 in the Fund all fines and penalties collected under section 274A of the
			 Immigration and Nationality Act (8 U.S.C. 1324a).
			(c)ExpendituresSubject
			 to appropriations Acts, amounts in the Fund shall be available for compensation
			 pursuant to subparagraphs (E) and (F) of section 274A(b)(3) of the Immigration
			 and Nationality Act (8 U.S.C. 1324a(b)(3)), as amended by section 3 of this
			 Act.
			9.Contractor
			 database and audits
			(a)DatabaseThe
			 Secretary of Homeland Security shall create and maintain a publicly available
			 and accessible online database of contracting and subcontracting individuals or
			 entities which discloses the number of employment eligibility violations and
			 employment eligibility verification rejections each contracting or
			 subcontracting individual or entity has received. The database shall also
			 disclose the total number of verification attempts each contracting or
			 subcontracting individual or entity has made.
			(b)AuditThe
			 Secretary of Homeland Security shall audit and investigate any contracting or
			 subcontracting individual or entity which has a 10% or greater employment
			 verification rejection rate.
			10.Report on social
			 security card-based employment eligibility verification
			(a)Report
				(1)In
			 generalNot later than 9 months after the date of the enactment
			 of this Act, the Commissioner of Social Security, in consultation with the
			 Secretary of Treasury, the Secretary of Homeland Security, and the Attorney
			 General, shall submit a report to Congress that includes an evaluation of the
			 following requirements and changes:
					(A)A requirement that
			 Social Security cards that are made of a durable plastic or similar material
			 and that include an encrypted, machine-readable electronic identification strip
			 and a digital photograph of the individual to whom the card is issued, be
			 issued to each individual (whether or not a United States citizen) who—
						(i)is
			 authorized to be employed in the United States;
						(ii)is
			 seeking employment in the United States; and
						(iii)files an
			 application for such card, whether as a replacement of an existing Social
			 Security card or as a card issued in connection with the issuance of a new
			 Social Security account number.
						(B)The creation of a
			 unified database to be maintained by the Department of Homeland Security and
			 comprised of data from the Social Security Administration and the Department of
			 Homeland Security specifying the work authorization of individuals (including
			 both United States citizens and noncitizens) for the purpose of conducting
			 employment eligibility verification.
					(C)A requirement that
			 all employers verify the employment eligibility of all new hires using the
			 Social Security cards described in subparagraph (A) and a phone, electronic
			 card-reading, or other mechanism to seek verification of employment eligibility
			 through the use of the unified database described in subparagraph (B).
					(2)Items included
			 in reportThe report under paragraph (1) shall include an
			 evaluation of each of the following:
					(A)Projected cost,
			 including the cost to the Federal Government, State and local governments, and
			 the private sector.
					(B)Administrability.
					(C)Potential effects
			 on—
						(i)employers;
						(ii)employees,
			 including employees who are United States citizens as well as those that are
			 not citizens;
						(iii)tax revenue;
			 and
						(iv)privacy.
						(D)The extent to
			 which employer and employee compliance with immigration laws would be expected
			 to improve.
					(E)Any other relevant
			 information.
					(3)AlternativesThe
			 report under paragraph (1) also shall examine any alternatives to achieve the
			 same goals as the requirements and changes described in paragraph (1) but that
			 involve lesser cost, lesser burden on those affected, or greater ease of
			 administration.
				(b)Inspector
			 general reviewNot later than 3 months after the report is
			 submitted under subsection (a), the Inspector General of the Social Security
			 Administration, in consultation with the Inspectors General of the Department
			 of Treasury, the Department of Homeland Security, and the Department of
			 Justice, shall send to the Congress an evaluation of such report.
			(c)Congressional
			 considerationUpon receipt of the Inspector General’s evaluation
			 of the Commissioner of Social Security’s report, Congress shall consider
			 legislation enacting a plan that best meets both the objectives outlined in
			 this section as well as ease and feasibility of implementation based on the
			 reports presented by the Commissioner of Social Security and the Inspector
			 General.
			11.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date of enactment of this
			 Act, except that the requirements of persons and entities to comply with the
			 employment eligibility verification process shall take effect on the date that
			 is 2 years after such date.
		12.Limitation on
			 verification responsibilities of Commissioner of Social SecurityThe Commissioner of Social Security is
			 authorized to perform activities with respect to carrying out the
			 Commissioner’s responsibilities in this Act or the amendments made by this Act,
			 but only to the extent (except for the purpose of carrying out section 8) the
			 Secretary of Homeland Security has provided, in advance, funds to cover the
			 Commissioner’s full costs in carrying out such responsibilities. In no case
			 shall funds from the Federal Old-Age and Survivors Insurance Trust Fund or the
			 Federal Disability Insurance Trust Fund be used to carry out such
			 responsibilities.
		13.Report on impact
			 on contracting and subcontracting individuals and entitiesNot later than 12 months after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall submit a
			 report to Congress that determines whether the described employment eligibility
			 verification system permits contracting individuals and entities to determine
			 the eligibility of subcontracting individuals or entities without unduly
			 burdening contractors and without freeing subcontracting individuals or
			 entities to break employment laws.
		14.Report on
			 employment eligibility verification systemNot later than 1 year after the
			 implementation of the employment eligibility verification system established
			 under this Act, and 1 year thereafter, the Secretary of Homeland Security shall
			 submit to Congress a report on the progress and problems associated with
			 implementation of the system, including information relating to the most
			 efficient use of the system by small businesses.
		
